 



Exhibit 10.18
AMENDMENT NO. 1 TO
THE SANTARUS, INC.
AMENDED AND RESTATED 2004 EQUITY INCENTIVE AWARD PLAN
     THIS AMENDMENT NO. 1 TO THE SANTARUS, INC. AMENDED AND RESTATED 2004 EQUITY
INCENTIVE AWARD PLAN (this “Amendment”), dated as of February 9, 2006, is made
and adopted by SANTARUS, INC., a Delaware corporation (the “Company”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Plan (as defined below).
RECITALS
     WHEREAS, the Company maintains the Santarus, Inc. Amended and Restated 2004
Equity Incentive Award Plan (the “Plan”);
     WHEREAS, the Company desires to amend the Plan as set forth below;
     WHEREAS, pursuant to Section 14.1 of the Plan, the Plan may be amended by
the Board of Directors of the Company; and
     WHEREAS, the Board of Directors of the Company has approved this Amendment
pursuant to resolutions adopted effective February 9, 2006.
     NOW, THEREFORE, in consideration of the foregoing, the Company hereby
amends the Plan as follows:
     1. A new Section 11.7 is hereby added to the Plan as follows:
          “11.7 Acceleration of Awards Held by Certain Members of the Board.
Notwithstanding anything in this Plan or in any Award Agreement to the contrary,
in the event of a Change of Control, one hundred percent (100%) of the unvested
Awards held by each member of the Board who is not an Employee and who continues
to serve on the Board immediately prior to such Change of Control shall become
fully exercisable and/or payable as applicable, and all forfeiture restrictions
on such Awards shall lapse, immediately prior to such Change of Control.”
     2. This Amendment shall be and is hereby incorporated in and forms a part
of the Plan. All other terms and provisions of the Plan shall remain unchanged
except as specifically modified herein. The Plan, as amended by this Amendment,
is hereby ratified and confirmed.
     I hereby certify that the foregoing Amendment was duly adopted by the Board
of Directors of Santarus, Inc. on February 9, 2006.

         
 
  By:   /s/ Debra P. Crawford
 
       
 
  Name:   Debra P. Crawford
 
  Title:   SVP, Chief Financial Officer, Treasurer and Secretary

 